Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/30/2020 is acknowledged. Also the restriction requirement 27-31 groups II as set forth in the Office action mailed on 09/28/2020 is hereby withdrawn with respect to amendment, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020, 02/24/2020, 02/20/2019, 11/06/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, objected to because of the following informalities: 

Claim 3, line 1, phrase “claim 0” should be changed to “claim 2”;
Claim 4, line 1, phrase “claim 0” should be changed to “claim 1”;
Claim 10, line 1, phrase “claim 0” should be changed to “claim 9”;
Claim 14, line 1, phrase “claim 0” should be changed to “claim 1”;

Claim 21, line 1, phrase “claim 0” should be changed to “claim 1”;
Claim 22, line 1, phrase “claim 0” should be changed to “claim 1”;
Claim 28, line 1, phrase “claim 0” should be changed to “claim 27”;
Claim 44, line 1, phrase “claim 0” should be changed to “claim 43”;

Appropriate correction is required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 7-9, 20-22, 25, 27-28, 43, 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12-17, 19  and 19 of Patent No. US 9,839,099.
Below is the table of comparison between claims in cases involved in this double patenting rejection.

Subject Application Claim Text 
Application # 16/083,056  (hereafter ‘056)
Conflicting Patent Claim Text
US Patent # 9,839,099 (hereafter ‘099)
1. A light switch module comprising: 2a light switch actuator comprising an he tactile display configured to cause 10selection of a lighting setting selected from a plurality of lighting settings 11in response to one or more tactile motions on the actuation 12surface.


with respect to a base housing portion so as to move the electrical contact component from a first position to a second position to connect an electrical 
flow path by pivoting of an actuation surface of the light switch actuator, the 
actuation surface comprising a foot portion extending outwardly from a plane of the actuation surface so as to facilitate pivoting of the light switch actuator;  and a tactile display housed in the light switch actuator and configured for activation by the pivoting of the actuation surface moving the electrical contact component to the second position, the tactile display 
configured to pivot contemporaneously with the actuation surface, the tactile 
display configured to cause selection of a lighting setting selected from a plurality of lighting settings in response to one or 


2.  The light switch module according to claim 1, further comprising a 
control system electrically coupled to the electrical contact component and the 
tactile display, the control system configured to: identify a power 
distribution scheme configured to allocate a discrete quantity of electrical 
power to each lighting fixture in a plurality of lighting fixtures in response 
to selection of the lighting setting via the tactile display;  and cause 
distribution of the discrete quantity of electrical power to each lighting 
fixture in the plurality of lighting fixtures based on the identified power 
distribution scheme.

3.  The light switch module according to claim 2, wherein the control system is further configured to change the power distribution scheme in response to the change in the lighting setting via the tactile display.
4. The light switch module according to claim 1, wherein the 2control system is configured for activation by movement of the actuation surface 3moving the electrical contact to the second position
4.  The light switch module according to claim 2, wherein the control system is configured for activation by movement of the actuation surface moving the electrical contact component to the second position.
7. The light switch module according to claim 1, wherein the light switch actuator comprises a sliding switch
4.  The light switch module according to claim 2, wherein the control system is configured for activation by movement of the actuation surface moving the electrical contact component to the second position. (moving contact from first to second position equivalent to sliding switch). 

5.  The light switch module according to claim 1, wherein the light switch actuator is spring biased.
9. The light switch module according to claim 1, wherein the tactile display comprises a light emitting diode display.
8.  The light switch module according to claim 1, wherein the tactile display comprises a light emitting diode display.
13. The light switch module according to claim 1, wherein the 2 one or more tactile motions includes a vertical swipe.
9.  The light switch module according to claim 1, wherein the one or more tactile motions includes a vertical swipe.
16. The light switch module according to claim 1, wherein the lighting setting is configured to have a gradient of light intensity in a vertical direction in room in proportion to the vertical swipe.
10.  The light switch module according to claim 9, wherein the lighting setting is configured to have a gradient of light intensity in a vertical direction in the room in proportion to the vertical swipe.
20. The light switch module according to claim 1, further comprising a base module and a wall plate configured to be positioned between the 3 light switch actuator and the base module.
12.  The light switch module according to claim 1, further comprising a base module and a wall plate configured to be positioned between the light switch actuator and the base module.
21. The light switch module according to claim 0, wherein the light switch 2actuator includes a multi-pin connector configured 



14.  The light switch module according to claim 12, wherein the base module 
is sized and shaped to correspond substantially to an interior region of a one-gang wall electrical box.
25. The light switch module according to claim 17, wherein the base 2module includes two screw openings for mounting the base module in a wall 3electrical box.
15.  The light switch module according to claim 14, wherein the base module 
includes two screw openings for mounting the base module in a wall electrical box.
27. A method of operating a light switch module comprising: 2energizing a tactile display housed in a light switch actuator by pivoting an 3actuation surface of the light switch actuator, the movement of the actuation surface 4causing an electrical contact component of the light switch actuator to move from a 5first position to a second position to connect an electrical flow path 6PATENTS 104271-0012U2 6,the tactile display configured to move contemporaneously with the 

light fixture connected to the light switch module based on the identified 
lighting setting, each distinct power distribution scheme configured to cause 
an allocation of a discrete quantity of electrical power to the at least one 
light fixture;  and transmitting one or more power signals from the light switch actuator to the at least one light fixture based on the identified lighting setting.



19.  A method of operating a light switch module comprising: pivoting an 
actuation surface of a light switch actuator via a foot portion of the 
actuation surface extending outwardly from a plane of the actuation surface to 
connect an electrical flow path and to activate a tactile display housed in the 
light switch actuator and configured to pivot contemporaneously with the 
actuation surface;  and selecting a lighting setting from among a plurality of 
lighting settings by applying one or more tactile motions on the actuation surface of the light switch actuator.
45. A light switch module comprising: a pivoting light switch; and a tactile display housed in the pivoting light switch the tactile display configured to move 

12.  The light switch module according to claim 1, further comprising a base module and a wall plate configured to be positioned between the light switch actuator and the base module.


configured to pivot contemporaneously with the actuation surface, the tactile 
display configured to cause selection of a lighting setting selected from a plurality of lighting settings in response to one or more tactile motions on the actuation surface, the tactile display configured to 
12.  The light switch module according to claim 1, further comprising a base module and a wall plate configured to be positioned between the light switch actuator and the base module.
2light switch actuator comprises a push button switch.
5.  The light switch module according to claim 1, wherein the light switch 
actuator is spring biased. 
6.  The light switch module according to claim 5, wherein the spring biased 
light switch actuator comprises a push button latch configured to click into 
place for removably coupling the light switch module to a base module.


Regarding claim 1, all limitations of the subject application '056 are included in claim 1 of the stated patent ‘099.

Regarding claim 27, all limitations of the subject application '056 are included in claim 16 of the stated patent ‘952.

Regarding claim 43, all limitations of the subject application '056 are included in claim 19 of the stated patent ‘099.

Regarding claim 45, all limitations of the subject application '056 are included in claims 1 and 12 of the stated patent ‘099.

Regarding claim 46, all limitations of the subject application '056 are included in claim 1 and 12 of the stated patent ‘099.

Regarding claim 47, all limitations of the subject application '056 are included in claim 5 and 6 of the stated patent ‘099.

Claims 1,27,43,45,46 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7,11 of U.S. Patent No. 10,932,347 in view of Kim et al. (Pub. No. : US 2016/0085431 A1). 



Subject Application Claim Text 
Application # 16/083,056  (hereafter ‘056)
Conflicting Patent Claim Text
US Patent # 10,932,347 (hereafter ‘347)
1. A light switch module comprising: 2a light switch actuator comprising an electrical 3contact, the light switch actuator configured to pivot with respect to a base 4housing so as to move the electrical contact from a first position to 5a second position to connect an electrical flow path 6; and 7a tactile display housed in the light switch actuator8, the tactile display configured to move 9contemporaneously with the actuation surface, the tactile display configured to cause 10selection of a lighting setting selected from a plurality of lighting settings 11in response to one or more tactile motions on the actuation 12surface.
1.  A lighting control system comprising: a base module having a well;  a 
switch controller positioned and removably secured in the well of the base 
module, the switch controller including a processor configured to modulate a 
flow of electrical energy to a lighting circuit using a dimmer circuit to 
produce a plurality of lighting scenes;  a graphical user interface mechanically and communicably coupled to the switch controller, wherein the graphical user interface is housed in a light switch actuator configured to pivot with respect to the base module;  and a first electrical connector electrically connected to the 
7.  The lighting control system according to claim 1, wherein the first electrical connector is configured to maintain contact and electrical communication with the second electrical connector within a tolerance of 2 mm between contacts of the respective connectors.
11.  The lighting control system according to claim 1, wherein the graphical user interface includes a tactile display.
each 10lighting setting corresponding to a distinct power distribution scheme for at least one 11light fixture connected to the light switch module based on the identified lighting 12setting, each distinct power distribution scheme configured to cause an allocation of a 13discrete quantity of electrical power to the at least one light fixture; and 14transmitting one or more power signals from the light switch actuator to the at 15least one light fixture based on the identified lighting setting.

an electrical flow path, the tactile display configured to pivot contemporaneously with the actuation surface;  in response to receiving a lighting setting selection request via the tactile display, identifying a lighting setting from among a plurality of lighting settings, each lighting setting corresponding to a distinct power distribution scheme for at least one 
light fixture connected to the light switch module based on the identified 
lighting setting, each distinct power distribution scheme configured to cause 
an allocation of a discrete quantity of electrical power to the at least one 
light fixture;  and transmitting one or more power signals from the light switch 
6selecting a lighting setting from among a plurality of lighting settings by 7applying one or more tactile motions on the actuation surface of the light switch 8actuator.
1.  A lighting control system comprising: a base module having a well;  a 
switch controller positioned and removably secured in the well of the base 
module, the switch controller including a processor configured to modulate a 
flow of electrical energy to a lighting circuit using a dimmer circuit to 
produce a plurality of lighting scenes;  a graphical user interface mechanically and communicably coupled to the switch controller, wherein the graphical user interface is housed in a light switch actuator configured to pivot with respect to the base module;  and a first electrical connector electrically connected to the switch controller and one of extending from and recessed in a surface of the well, the first electrical connector configured for a press fit engagement 
11.  The lighting control system according to claim 1, wherein the graphical user interface includes a tactile display.

1.  A lighting control system comprising: a base module having a well;  a 
switch controller positioned and removably secured in the well of the base 
module, the switch controller including a processor configured to modulate a 
flow of electrical energy to a lighting circuit using a dimmer circuit to 
produce a plurality of lighting scenes;  a graphical user interface mechanically and communicably coupled to the switch controller, wherein the graphical user interface is housed in a light switch actuator configured to pivot with respect to the base module;  and a first electrical connector electrically connected to the switch controller and one of extending 
11.  The lighting control system according to claim 1, wherein the graphical user interface includes a tactile display.
move between lighting settings in response to one or more tactile motions on the actuation surface, and to discretely display an icon in response to a change in the lighting setting. 

switch controller positioned and removably secured in the well of the base 
module, the switch controller including a processor configured to modulate a 
flow of electrical energy to a lighting circuit using a dimmer circuit to 
produce a plurality of lighting scenes;  a graphical user interface mechanically and communicably coupled to the switch controller, wherein the graphical user interface is housed in a light switch 
11.  The lighting control system according to claim 1, wherein the graphical user interface includes a tactile display.


Regarding claim 1, patent ‘347 (claims 1, 7 and 11) recites all the limitations except the following feature as discussed below.
	Patent ‘347 does not disclose the tactile display configured to cause selection of a lighting setting selected from a plurality of lighting settings in response to one or more tactile motions on the actuation surface.

	Kim teaches the tactile display configured to cause selection of a lighting setting selected from a plurality of lighting settings (column 6, lines 48-51, “the light system including the plurality of lights 100 which are wirelessly controllable is capable of controlling the lights in real time through the graphical user interface provided through 

	It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘933 in view of Kim to incorporate selection of a lighting setting selected from a plurality of lighting settings from tactile display capable of controlling the lights in real time through the graphical user interface (Kim, column 6, lines 48-49).

Regarding claim 27, patent ‘347 (claims 1 and 11) recites all the limitations except the following feature as discussed below.
	Patent ‘347 does not disclose each lighting setting corresponding to a distinct power distribution scheme for at least one light fixture connected to the light switch module based on the identified lighting setting, each distinct power distribution scheme configured to cause an allocation of a discrete quantity of electrical power to the at least one light fixture; and transmitting one or more power signals from the light switch actuator to the at least one light fixture based on the identified lighting setting.

	Kim teaches each lighting setting corresponding to a distinct power distribution scheme for at least one light fixture connected to the light switch module 

	It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘933 in view of Kim to incorporate selection of a lighting setting selected from a plurality of lighting settings from tactile display capable of controlling the lights in real time through the graphical user interface (Kim, column 6, lines 48-49).

Regarding claim 43, patent ‘347 (claims 1 and 11)  recites all the limitations except the following feature as discussed below.


	Kim teaches electing a lighting setting from among a plurality of lighting settings (column 6, lines 48-51, “the light system including the plurality of lights 100 which are wirelessly controllable is capable of controlling the lights in real time through the graphical user interface provided through the touch screen of the light control apparatus”) by applying one or more tactile motions on the actuation surface of the light switch actuator (claim 6, “the switch setting image includes a switch list area having information of a switch list, and a light list area having information of a list of the previously registered lights when a first switch is selected from the switch list displayed, wherein when at least one light is selected from the light list displayed”).

	It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘933 in view of Kim to incorporate selection of a lighting setting selected from a plurality of lighting settings from tactile display capable of controlling the lights in real time through the graphical user interface (Kim, column 6, lines 48-49).

Regarding claim 46, patent ‘347 (claims 1 and 11) recites all the limitations except the following feature as discussed below.


	Kim teaches electing move between lighting settings in response to one or more tactile motions on the actuation surface, and to discretely display an icon in response to a change in the lighting setting (FIG. 8 and column 3 line, 65 – column 4, line 4, “The location information displayed on the fourth area includes a photo corresponding to an installed place of the specific light group selected through the third area, and light state icons displayed on the photo to represent lights belonging to the selected specific light group, wherein the light state icon is displayed at a position on the photo corresponding to an actually installed location of a corresponding light” and  
claim 6, “the switch setting image includes a switch list area having information of a switch list, and a light list area having information of a list of the previously registered lights when a first switch is selected from the switch list displayed, wherein when at least one light is selected from the light list displayed”).

	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Patent ‘933 in view of Kim to incorporate discretely .

Allowable Subject Matter
Claims 6, 10-19, 23-24, 26, 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claims 6, 10-19, 23-24, 26, 29-31 are objected to as being dependent upon double patenting rejection of base claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844